Citation Nr: 0413531	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  00-03 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease or degenerative joint disease of the lumbar spine.

2.  Entitlement to a compensable disability rating for 
chronic lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1942 to January 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran testified before the undersigned at a Board 
videoconference hearing in July 2002.  A transcript of that 
hearing has been associated with the claims folder.  

The case returns to the Board following a remand to the RO in 
September 2003. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statutory changes).  Among other things, the VCAA 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.      

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  
Although the January 2004 supplemental statement of the case 
includes the text of the VA regulation implementing the 
notice and assistance provisions, this documents does not 
explain which portion of evidence needed to substantiate the 
claim, if any, the veteran has the responsibility to provide, 
and which portion of the evidence, if any, VA is obligated to 
obtain or will attempt to obtain on the veteran's behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

With respect to assistance, VA is required to make reasonable 
efforts to obtain relevant records, including private 
records, that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  If after 
making such reasonable efforts VA is unable to obtain all of 
the relevant records sought, VA must so notify the claimant. 
Id.  Such notice must identify the records not obtained, 
explain the efforts made to obtain them, and describe any 
further action VA will take on the claim. Id.  VA regulation 
provides that "reasonable efforts" will generally consist 
of an initial request for the records and, if the records are 
not received, at least one follow-up request.  38 C.F.R. § 
3.159(c)(1).  

In this case, the veteran authorized the release of medical 
information from Dr. Robert McCord, Dr. Robert Fleming, and 
Dr. John Jackson.  In March 2003, the RO issued a request for 
records from Dr. McCord.  There was no response to this 
request.  Pursuant to VA regulation, the RO is required to 
issue at least one follow up request and to notify the 
veteran of its inability to obtain the records.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(1).  The RO has not taken 
such action.  It should undertake corrective measures on 
remand.  Moreover, there is no indication that the RO ever 
attempted to secure records from Dr. Fleming or Dr. Jackson.  
Although the veteran has provided some from each physician, 
his releases indicate that additional treatment records 
exist.  The Board acknowledges that the veteran had indicated 
that Dr. Jackson is currently retired.  However, the record 
indicates that the veteran received treatment as recently as 
May 2002.  It is likely that Dr. Jackson's records are still 
available.  On remand, the RO should attempt to obtain these 
additional private medical records.     

Finally, the Board notes that, pursuant to the September 2003 
remand, the veteran was scheduled for a VA orthopedic 
examination in January 2004.  A December 2003 report of 
contact indicates that the veteran cancelled the appointment, 
stating that he was too ill to travel at that time.  It is 
not clear whether the veteran was unable to report for the 
examination due to acute illness or chronic illness.  The 
last VA examination was conducted in July 1999, nearly five 
years ago.  If the veteran is currently able to report for an 
examination, it would be to his advantage to do so.  On 
remand, the RO should determine whether the veteran is now 
able to report for an examination, and if so, arrange for the 
examination to be scheduled.   

On this point, the Board notes that during the pendency of 
the veteran's appeal, VA promulgated new regulations for the 
evaluation of disabilities of the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. pt. 4).  These amendments renumbered 
the diagnostic codes and created a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.  The 
amendments are applicable to the pending appeal.  See 
VAOPGCPREC 3-2000.  However, the RO's January 2004 
supplemental statement of the case does not address the 
amended rating criteria.  Any examination conducted on 
remand, as well as the RO's readjudication of the issue, must 
discuss the amended rating criteria.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate each claim on appeal and of 
what information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a), Quartuccio v. 
Principi, Charles v. Principi, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  The RO should issue a follow up 
request for records from Dr. Robert 
McCord from 1994 to the present, as 
required by VA regulation.  The RO should 
also take the appropriate steps to 
request records for treatment of back 
disability from Dr. Robert Fleming from 
1990 to the present and from Dr. John 
Jackson prior to January 2001.  

3.  The RO should contact the veteran and 
ask him whether he is currently well 
enough to report for a VA examination.  
If so, the RO should arrange for the 
veteran to be scheduled for a VA 
orthopedic examination to show the nature 
and extent of disability from chronic 
lumbosacral strain.  The examination must 
include complete findings as to range of 
motion of the thoracolumbar spine on 
forward flexion, backward extension, 
right and left lateral flexion, and right 
and left rotation; the presence or 
absence of muscle spasm, guarding, or 
localized tenderness that does or does 
not result in abnormal gait or abnormal 
spinal contour; and the presence or 
absence of any associated objective 
neurologic abnormality.  The examiner is 
also asked to identify and describe any 
current functional loss associated with 
the lumbosacral strain due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.    

In addition, the examiner is asked to 
offer an opinion as to whether it is at 
least as likely as not that the back 
condition that the veteran had in service 
is related to the current back disability 
characterized as degenerative disc 
disease or degenerative joint disease of 
the lumbar spine.  Send the claims folder 
to the examiner for review.  In rendering 
this opinion, the examiner should review 
the service medical records; reports of 
VA examinations conducted in September 
1944, February 1947, and April 1951; the 
report of a private physician, Dr. James 
L. LeNoir, dated in June 1951; and the 
more contemporary VA and private medical 
evidence added to the claims file since 
April 1999.  The examiner must provide a 
complete rationale for all opinions and 
conclusions reached.

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

5.  After completing any additional 
necessary development, the RO should 
readjudicate each issue on appeal.  
Readjudication of the claim for an 
increased disability rating for chronic 
lumbosacral strain must include 
consideration of the amended rating 
criteria, effective September 26, 2003.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. pt. 4).  If 
the disposition of either claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


